Citation Nr: 0420005	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946 and from October 1951 to July 1969.  The appellant is 
his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision which 
denied service connection for the cause of the veteran's 
death and denied DIC under the provisions of 38 U.S.C.A. 
§ 1318.  In March 2003, the Board remanded this appeal for 
further development.  The appellant testified at a Board 
videoconference hearing in November 2003.  

As noted in the March 2003 remand, the Board had previously 
imposed a temporary stay on the adjudication of claims for 
DIC under the provisions of 38 U.S.C.A. § 1318, in light of a 
court decision which temporary stayed VA decisions on such 
claims.  See National Organization of Veterans' Advocates, 
Inc., v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  Subsequent to additional rule making by the VA, 
the court revised the stay order, so that the VA may now 
decide such claims as the one presented in the present case.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 124 F.3d 1373 (Fed. Cir. 
2003).  



REMAND

Unfortunately, despite the amount of time that this matter 
has been pending, the Board has no choice but to again remand 
it for the following reason.  This appeal is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  The VA will notify the appellant if any further action 
is required on her part.  

A Board remand confers upon the appellant the right to 
compliance with the remand orders, and the VA has a duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  This case was previously 
remanded by the Board in March 2003, partly to ensure 
compliance with the notification provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The RO did send a letter to 
the appellant in April 2003, which, although it did tell her 
what was needed to substantiate her claims (i.e., a medical 
opinion linking the cause of the veteran's death to his 
military service), did not explicitly inform her of the 
respective burdens she and VA share in developing her claims 
or of her responsibility to submit any pertinent evidence in 
her possession.  

The Board apologizes for the further delay in this case.  
However, in light of the representative's request at the 
hearing that the case be remanded, in conjunction with the 
holding of Stegall, the Board will again remand the case for 
full and complete compliance with the notification procedures 
of the VCAA.  

To ensure that the VA has met its duties to notify and assist 
the appellant with her claims and to ensure full compliance 
with due process requirements, the case is remanded to the RO 
for the following development.  

1.  In accordance with current legal 
guidance, send a letter to the appellant 
to ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
The notice must be specific to the claims 
on appeal.  Notify the appellant of what 
evidence, if any, she is to submit and 
what evidence the VA will obtain.  Also 
notify her that she could send the VA any 
evidence in her possession that is 
relevant to the claims.  38 C.F.R. 
§ 3.159(b)(1).  

2.  Thereafter, the RO should review the 
claims for service connection for the 
cause of the veteran's death and for DIC 
under the provisions of 38 U.S.C.A. 
§ 1318.  If the claims are denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


